The claimant, Jacob E. Brown, originally filed a claim in the industrial commissioner's office, claiming compensation from the defendants for total disability for an alleged injury caused by heat exhaustion. The matter was tried out before a deputy commissioner as arbitrator, and recovery was denied. On review, the industrial commissioner affirmed the arbitrator's decision, and on appeal to the district court the judgment of the industrial commissioner was reversed.
The general fact situation in substance is as follows: The claimant, Jacob E. Brown, who was about forty-three years of age, had been employed by the Rath Packing Company for a period of nine months. His work was hauling barrels, or tierces, between the cooper shop and the pickle room. In going from one place to the other he passed through a runway about fifty feet long, seven feet *Page 10 
wide, and eight feet high. On one side of this runway were located the vats where lard is rendered by a steam-heating process; on the other side was the brick wall of the cold storage building. On July 10, 1930, while engaged in his line of employment, Brown quit work and went home. He testifies that he just about half fainted away, and went all to pieces, about 1:30 o'clock of that day. His arms and legs ached, and "I had a place across my kidneys that bothered me like the dickens. I was tired all the night before that. I was sick to my stomach. I had diarrhea, running off at the bowels, intestinal flu, and everything else, I guess, and I sweat so at nights I couldn't sleep." The evidence shows that the temperature on that day, outside the building, was about 94 degrees, and the temperature in the runway was somewhat higher, possibly 10 degrees. Brown hauled these barrels on a truck, and passed back and forth through this heated runway from four to six or seven times an hour. His noon hour was from 11:45 to 12:15. About 12 o'clock he felt sick. He continued to work, however, until 1:30, when he went home, as above stated. A chiropractor was called shortly after he went home, who ministered to him until the 7th of August following. This chiropractor did not give evidence in the case. On the above date Dr. Page, his regular physician, attended him, and from then forward.
There is no dispute of the relation of employer and employee, and there is no question of the result of the physical condition of the claimant. The one question raised in the case is whether or not the district court was warranted, under the record, in reversing the decision of the industrial commissioner.
We have made many pronouncements in which we have said, in substance, that, where there is a conflict as to material matters, the finding of the industrial commissioner as to disputed facts is final and binding on the court. See Smith v. Soldiers' and Sailors' Memorial Hospital, 210 Iowa 691, 231 N.W. 490; Kyle v. Greene High School, 208 Iowa 1037, 226 N.W. 71; Daugherty v. Scandia Coal Co., 206 Iowa 120, 219 N.W. 65; and previous cases cited in the above cases. The trial in the district court is not a trial de novo. Upon the appeal to the district court, the case was submitted on the transcript as certified by the industrial commissioner. The plaintiff has the burden of establishing by a preponderance of the evidence the proximate causal connection between the injury received and the claimant's condition. Guthrie v. Iowa Gas  Electric *Page 11 
Co., 200 Iowa 150, 204 N.W. 225; Sparks v. Consolidated Indiana Coal Co., 195 Iowa 334, 190 N.W. 593; Smith v. Marshall Ice Co.,204 Iowa 1348, 217 N.W. 264.
With these rules in mind, we have carefully read the record in this case, and under the same but one conclusion can be reached, and that is that there is a conflict in the testimony on the question of whether or not there was any causal relation between the heated atmosphere in the runway where the claimant worked and his physical condition at the time the hearing was had before the commissioner, and this was a material issue in the case. So long, therefore, as there was a conflict on this question, the commissioner was justified in denying compensation, and the district court was not warranted in reversing the holding of the commissioner.
We do not set the evidence out in extenso because it could not establish a precedent on account of the fact that no two cases are alike on the fact situations, and therefore the record need not be burdened by so setting out the testimony. — Reversed.
EVANS, STEVENS, KINDIG, CLAUSSEN, ANDERSON, and DONEGAN, JJ., concur.
MITCHELL, C.J., dissents.